Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (WO 2016/091513 A1).
As to claim 1, Horvath discloses a first arm member (12) arranged to be pivotally connected to a mounting head (48) mounted on a drive shaft (The “drive shaft”; Machine translation (MT)), paragraph 26); a second arm member (50) connected to said first arm member and arranged to be pivotally connected to an elongated wiper blade (28) to be placed in abutment with a windscreen (30) to be wiped, wherein said windscreen wiper arm can oscillate to-and-from between a first reversal position and a second reversal position, a tab (16) extending downwardly from a top wall of said first arm member (Fig. 2); and a nozzle (10) connected to said tab for spraying a washing liquid onto said windscreen to be wiped (MT, paragraph 27).
As to claim 2, wherein said tab extends downwardly from an exterior longitudinal edge of said top wall of said windscreen wiper arm (Fig. 3).
As to claim 3, wherein said nozzle is detachably connected to said tab through a snapping connection (paragraphs 33 and 38).
As to claims 4 and 17, wherein said nozzle is provided with a resilient tongue (20) arranged to snap into a correspondingly shaped opening (18) in said tab (paragraphs 37-38 and Fig. 4).

As to claims 6 and 21, wherein said nozzle comprises a guiding groove (The space between the two vertical walls of 10 which enclose 16) for slidingly guiding said nozzle onto said tab (Fig. 4).
As to claim 7, wherein said nozzle is at least partly covered by said top wall and said tab         (Figs. 3 and 4).
As to claims 8 and 19, wherein at least a part (50) of said windscreen wiper arm is made integrally from a single sheet material, wherein portions of said sheet material are folded outwardly to form a pair of legs of a U-shaped cross-section of said windscreen wiper arm (50 is structurally equivalent to being made by said method), and wherein, at the location of its connection to said nozzle, one of said legs forms said tab (Figs. 3 and 4, and MT, paragraph 26).
As to claim 9, wherein said leg forming said tab has a larger length than the other leg of said U-shaped cross-section of said windscreen wiper arm (Figs. 3 and 4, and MT, paragraph 26).
As to claim 16, Horvath discloses a windscreen wiper arm comprising:
an arm member (12, 50) having a first end and a second end, where said first end is arranged to be pivotally connected to a mounting head (48) mounted on a drive shaft (The “drive shaft”; Machine translation (MT)), wherein said second end is arranged to be pivotally connected to an elongated wiper blade (28) to be placed in abutment with a windscreen (30) to be wiped, wherein said arm member can oscillate to-and-from between a first reversal position and a second reversal position;
a tab (16) extending downwardly from a top wall of said arm member (Fig. 2); and
a nozzle (10) connected to said tab for spraying a washing liquid onto said windscreen to be wiped (MT, paragraph 27).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath                                     (WO 2016/091513 A1) in view of Spica (US 3,141,617).
As to claims 10 and 20, Horvath does not disclose wherein said nozzle comprises a spraying head detachably connected thereto.
Spica discloses a nozzle (The element of Fig. 10) comprises a spraying head (64) detachably connected thereto (Fig. 10, column 3, lines 51-52, and column 4, lines 1-9). 64 is rotatable so that the user may select the angular position of the spraying head.
It would have been obvious to have modified Horvath to have the nozzle comprising a spraying head detachably connected thereto, as taught by Spica, and to have the nozzle configured in the manner taught by Spica, in order to permit the user to select the angular position of the spraying head.
As to claim 11, Spica provides wherein said spraying head is detachably connected to said nozzle through a snapping connection (column 3, lines 51-52, and column 4, lines 1-4).
As to claim 12, wherein said spraying head is rotatable between a first position and a second position relative to said nozzle in order to adjust a spraying angle of said washing liquid onto said windscreen to be wiped (column 4, lines 4-9).
As to claim 13, wherein said nozzle and said spraying head are provided with mutually cooperating tooth/groove means (The tooth is being interpreted as the rounded portion of 64 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath                                     (WO 2016/091513 A1) in view of Burkard (US 2015/0274127 A1).
Horvath discloses wherein said arm member is arranged to be pivotally connected to an elongated wiper blade (28) of the flat blade type, but does not specifically disclose the pivotal connection occurring specifically through a bayonet connection.
Burkard discloses wherein an arm member (10a) is arranged to be pivotally connected through a bayonet connection (The inwardly extending protrusions of 10a; Figs. 1-3 and 6) to an elongated wiper blade (28) of the flat blade type (10a is capable of being connected to a flat wiper blade).
It would have been obvious to have modified Horvath to have the pivotal connection occurring specifically through a bayonet connection, as taught by Burkard, in order to provide a suitable alternative and secure connection mechanism for connecting the arm member to the wiper blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723